DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, and 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ott et al. (2018/0275259).
Regarding claim 1: Ott discloses  a radar circuit for use with a host system, the radar circuit comprising:
a radio frequency (RF) signal generator configured to generate a predetermined RF waveform; a radio frequency (RF) antenna that is connected to the RF signal generator, configured to transmit the RF waveform toward a plurality of different radar target types, and configured to receive radar return signatures reflected therefrom (Paragraph 0063-0066); and
an electronic control unit (ECU) configured to receive the radar return signatures from the RF antenna, process the radar return signatures using a plurality of parallel, target type-specific constant false-alarm rate (CFAR) subdetectors, each having a corresponding plurality of cells under test, to 
wherein each respective one of the CFAR subdetectors is configured to detect one or more of the radar target types in the corresponding plurality of cells under test using corresponding detection parameters (Paragraph 0071-0072).
Regarding claim 2: Ott discloses wherein the each respective one of the CFAR subdetectors is configured to detect the corresponding one or more of the radar target types from amongst the plurality of different radar target types by comparing a power or energy threshold to a power or energy level of the corresponding plurality of cells under test, wherein the corresponding detection parameters include the power or energy threshold (Paragraph 0072, 0117-0118).
Regarding claim 4: Ott discloses wherein the ECU is configured to merge the set of detection events or pass all of the detection events using an object-level processing subroutine (Paragraph 0033, 0063).
Regarding claim 5: Ott discloses wherein the ECU is configured to selectively reject at least some detection events from the set of detection events using the object- level processing subroutine (Paragraph 0033, 0063).
Regarding claim 6: Ott discloses wherein the host system is a vehicle, and wherein the control action includes activating an alert aboard the vehicle (Paragraph 0117, Park distance control on a vehicle).
Regarding claim 7: Ott discloses wherein the vehicle is a motor vehicle having a driver assist subsystem, and wherein the control action includes changing a dynamic state of the motor vehicle via transmission of control signals to the driver assist subsystem (Paragraph 0117).
Regarding claims 8, 9, and 11-18: these claims contain the features and limitations as claims 1, 2, 4-7 above and are therefore rejected under the same basis and rationale.
Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D LANG/Primary Examiner, Art Unit 3668